                                          Case 2:20-cv-02023-TLN-CKD Document 9 Filed 04/01/21 Page 1 of 1


                                      1

                                      2                         UNITED STATES DISTRICT COURT
                                      3                        EASTERN DISTRICT OF CALIFORNIA
                                      4

                                      5 TRACY BRANSON,                           )   CASE NO.: 2:20-cv-02023-TLN-CKD
                                                                                 )
                                      6                      Plaintiff,          )   AMENDED ORDER RE
                                                                                 )   STIPULATION TO MODIFY
                                      7        vs.                               )   INITIAL PRETRIAL
                                                                                 )   SCHEDULING ORDER
                                      8 BATH & BODY WORKS, LLC; L                )
                                          BRANDS, INC.; AND DOES 1 TO            )
                                      9 100                                      )
                                                                                 )
                                     10                      Defendants.         )
                                                                                 )
                                     11

                                     12
777 S. Figueroa Street, 20th Floor




                                     13         After consideration of the Stipulation, the Court’s file, and good cause
    Los Angeles, CA 90017
     Goldberg Segalla LLP


          213.415.7200




                                     14   appearing to modify the Initial Scheduling Order, the Court rules as follows:
                                     15         (a)    The Parties shall serve Initial Disclosures no later than March 10, 2021
                                     16   and complete the fact depositions and discovery by November 8, 2021;
                                     17         (b)    The Parties shall designate in writing and file with the Court the name
                                     18   address, and area of expertise of each expert the propose to tender at trial not later
                                     19   than December 8, 2021;
                                     20         (c)    The Parties shall designate in writing a supplemental list of expert
                                     21   witnesses by January 21, 2022; and
                                     22         (d)    All expert discovery (including depositions) shall be completed by
                                     23   February 25, 2022.
                                     24

                                     25         IT IS SO ORDERED,
                                     26

                                     27   DATED: April 1, 2021
                                                                                           Troy L. Nunley
                                     28                                                    United States District Judge

                                                                                      1
                                                      ORDER RE STIPULATION TO MODIFY INITIAL PRETRIAL SCHEDULING ORDER
